DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  There is insufficient teaching suggestion or motivation to render the combination of features required by the independent claims obvious.
Harrison US20070235022 teaches a eater heat with a passive back flush feature wherein the heat source may be a heat pump.  Harrison does not disclose, at least, a DC heat pump, a vertical array of temperature sensors, a communication unit, a common array of solar panel electrically connected to a plurality of DC heat pumps, and each DC heat pump associated with a thermosyphonic water heating unit.  
Honma US20120205456 teaches a heat pump which can be powered from a DC heat source (Fig. 1B). 
Tamaki et al. US20140291411 teaches a heat pump hot water heater wherein the tank is provided with a vertical array of temperature sensors and communication means (Fig. 1, sensors 212-215, Fig. 3)
Sofer et al. US20180266701 teaches a water heater wherein a plurality of DC heat sources are powered by an array of solar panels (Fig. 8). 
Gross et al. US20140137813 teaches a heat pump water heater which can be configured to utilize a thermosyphon effect when a single-phase fluid is used (¶31).  Harrison, Honma, and Tamaki all utilize an expansion valve and thus at least a two-phase fluid. 
Moore US5074464 expressly teaches avoiding thermosyphoning in a heat pump water heater (Col. 9 Ln. 67-Col. 10 Ln. 3).  
Absent impermissible hindsight, there is insufficient teaching, suggestion or motivation in the prior art to provide the combination of features required by claim 8 and such modification would require more than routing skill in the art. 

Regarding claim 22, the references discussed above fail to disclose, at least, a DC circuit breaker comprising two DC switches and a current monitor configured to trigger the circuit breaker if a current leakage is detected.  
Chen US5038420 teaches a water heating device comprising a circuit breaker configured to interrupt power in the presence of leaking current (Col. 3 Ln. 4-9).  Chen lacks a DC circuit breaker comprising two switches and a current monitor.  
Hooper US20150077243 teaches an AC circuit breaker (Fig. 3) which can be used with a water heater comprising a sensor for detecting current imbalance (¶56).
Wang US20160105018 teaches a DC circuit breaker with a plurality of switches ¶16. However, Wang lacks leakage detection.  Rather, Wang triggers the circuit breaker based on a critical current value (¶21). 
Honma provides a particular power management system for operating the DC heat pump Fig. 1B. 
Absent impermissible hindsight, there is insufficient teaching, suggestion or motivation in the prior art to provide the combination of features required by claim 22 and such modification would require more than routine skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                         

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762